Citation Nr: 0844452	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  04-41 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Eligibility to Dependents' Educational Assistance (DEA) 
benefits under the provisions of 38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1949 to June 
1968.  He died in November 1998.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio, denying the appellant's claims of service 
connection for cause of the veteran's death and eligibility 
to DEA benefits.  

The veteran requested and was afforded a hearing before a 
Decision Review Officer in January 2006 at the RO in St. 
Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran died in November 1998 at the age of 70.  The 
cause of death was reported as ademocarcinoma of the lung.  

2.  At the time of his death, the veteran had no service-
connected disabilities.  

3.  The veteran did not engage in a radiation risk activity 
during his active service, but there is evidence of exposure 
to ionizing radiation during service of no greater than 30 
rem.  

4.  The evidence does not show that the veteran's 
ademocarcinoma of the lung was related to his active military 
service, to include as due to radiation exposure.  

5.  At the time of his death, the veteran did not have a 
permanent total service-connected disability and he did not 
die as a result of a service-connected disability.  


CONCLUSIONS OF LAW

1.  Lung cancer was not incurred in or aggravated by military 
service and may not be presumed to have been so incurred, 
including as due to radiation exposure.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.311, 3.312 (2008).  

2.  The criteria for basic eligibility for DEA benefits under 
38 U.S.C. Chapter 35 have not been met.  38 U.S.C.A. §§ 1310, 
3500, 3501, 3510, (West 2002); 38 C.F.R. §§ 3.312, 3.807, 
21.3020, 21.3021 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the context of a claim of dependency and indemnity 
compensation (DIC) benefits, § 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  Although there 
are particularized notice obligations with respect to a claim 
for DIC benefits, there is no preliminary obligation on the 
part of VA to conduct a predecisional adjudication of the 
claim prior to providing § 5103(a) notice.  

Here, the duty to notify was satisfied by way of letters sent 
to the appellant in August 2001 and May 2005 that fully 
addressed all three notice elements regarding a claim for 
service connection for cause of death.  Respectively, the 
August 2001 letter was sent prior to the initial RO decision 
of September 2003 and the May 2005 letter was sent prior to 
the July 2008 supplemental statement of the case (SSOC).  The 
letters informed her of what evidence was required to 
substantiate the claim and of her and VA's respective duties 
for obtaining evidence.  

There is no allegation from the veteran that she has any 
evidence in her possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service medical records and pertinent 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has obtained the veteran's service 
medical and personnel records.  VA also incorporated copies 
of the veteran's post-service private treatment records into 
the record of evidence.  Finally, VA obtained evidence of 
radiation exposure and an etiological opinion from the Chief 
Public Health and Environmental Hazards Officer in the office 
of the Under Secretary of Health.  The appellant and her 
representative have not alleged that there is any additional 
existing evidence yet to be obtained in support of her claim.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Facts and Analysis

The veteran died on November [redacted], 1998.  According to the 
death certificate, the immediate cause of death was 
adenocarcinoma of the lung.  Chronic obstructive pulmonary 
disease (COPD) was listed as a contributing factor not result 
in the underlying cause of death.  The appellant contends 
that the veteran's cause of death resulted from his exposure 
to ionizing radiation during service.  

A claimant seeking DIC benefits under 38 U.S.C.A. § 1310 must 
establish that a disability of service origin caused, 
hastened, or substantially and materially contributed to 
death.  See 38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The 
death of a veteran will be considered to have been due to a 
service-connected disability where the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  See 38 C.F.R. § 3.312.  

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  A service-connected 
disability is one that was incurred in or aggravated during 
active service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  

Service connection for disability based on exposure to 
ionizing radiation can be demonstrated by three different 
methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  
First, there are certain types of cancer that are 
presumptively service- connected when they occur in 
"radiation-exposed veterans."  38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be 
service connected, provided that certain conditions are met, 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In the present case, a February 2008 letter from the 
Director, Compensation and Pension Service concluded that 
while the veteran was exposed to radiation, he did not meet 
the criteria for a "radiation-exposed veteran."  This 
category is defined by 38 C.F.R. § 3.309(d)(3) as a veteran 
who, while serving on active duty, active duty for training, 
or inactive duty training, participated in a radiation-risk 
activity.  "Radiation-risk activity" is defined to mean on 
site participation in a test involving the atmospheric 
detonation of a nuclear device, the occupation of Hiroshima, 
Japan or Nagasaki, Japan by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946, or internment as a prisoner of war in Japan (or service 
on active duty in Japan immediately following such 
internment) during World War II, which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(d)(3)(i), (ii).  

Diseases specific to radiation-exposed veterans are the 
following: leukemia (other than chronic lymphocytic 
leukemia), thyroid cancer, breast cancer, cancer of the 
pharynx, esophageal cancer, stomach cancer, cancer of the 
small intestine, pancreatic cancer, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), salivary 
gland cancer, cancer of the urinary tract, bronchio-alveolar 
carcinoma, bone cancer, brain cancer, colon cancer, lung 
cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).  

The veteran was not enlisted in the military between August 
6, 1945, and July 1, 1946.  Also, there is no evidence 
suggesting that the veteran was ever a prisoner of war.  
Finally, personnel records do not show that he had onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device.  Without such evidence, the Board finds 
that the veteran is not a "radiation-exposed veteran," and 
presumptive service connection under 38 C.F.R. § 3.309(d) 
does not apply.  

The second method involves claims based on "radiogenic 
diseases."  The veteran's death certificate verifies that 
his cause of death was adenocarcinoma of the lung, or lung 
cancer, which is listed as a radiogenic disease under 38 
C.F.R. § 3.311.  That regulation provides that in all cases 
in which it is established that a radiogenic disease first 
became manifest after service, and the disease is not subject 
to the presumptive periods provided in 38 C.F.R. §§ 3.307, 
3.309 (2005), an assessment will be made as to the radiation 
dose or doses.  38 C.F.R. § 3.311(a).  If exposure is 
confirmed, the claim will be referred to the Under Secretary 
for Benefits as directed in 38 C.F.R. § 3.111(b)(1)(iii) for 
further disposition.  

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: all forms 
of leukemia, except chronic lymphocytic leukemia; thyroid 
cancer, breast cancer, lung cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Section 
3.311(b)(5) requires that bone cancer become manifest within 
30 years after exposure, posterior subcapsular cataracts 
become manifest within 6 months or more after exposure, 
leukemia become manifest at any time after exposure, and that 
other diseases specified in § 3.311(b)(2) become manifest 5 
years or more after exposure.  

In February 2008, the RO requested the veteran's dose 
estimate from the Chief Public Health and Environmental 
Hazards Officer (hereinafter "Chief Officer"), in 
accordance with 38 C.F.R. § 3.311 (a)(2)(i).  In July 2008, 
the Agency replied that the veteran's DD Form 1141 (Record of 
Exposure to Ionizing Radiation) contained 5 entries between 
March 24, 1959, and December 7, 1959.  Each entry indicated 
that the veteran was exposed to "less than 5" (rep, rad, or 
r).  Evidence of a separate "Individual Dose Reading" was 
also found, indicating that the veteran received 5 rem on 
October 24, 1956.  The Chief Officer concluded that the 
maximum documented rem exposure for the veteran would be less 
than 30 rem.  

Upon referral, the Chief Officer provided an opinion 
regarding the likelihood that the veteran's lung cancer was a 
result of his in-service exposure to radiation.  The Chief 
Officer reported using the National Institute for 
Occupational Safety and Health (NIOSH) to estimate the 
likelihood that ionizing radiation was responsible for the 
veteran's lung cancer.  Factors considered were the veteran's 
40-year history of smoking approximately 1.5 packs per day 
(ppd) until 1992, the fact that the veteran was 70 years old 
at the time of his death in 1998, and the veteran's exposure 
to no more than 30 rem of ionizing radiation.  NIOSH 
calculated a 99th percentile value for the probability of 
causation of 19.3 percent.  In other words, it is less likely 
than not that the veteran's exposure to ionizing radiation 
was the cause of his lung cancer.  Therefore, service 
connection is not warranted for a radiogenic disease under 38 
C.F.R. § 3.311.  

Under the third method, service connection may be established 
when the evidence supports a medical nexus between in-service 
exposure to radiation and the disease.  As previously 
discussed, the evidence shows that the veteran was exposed to 
radiation during service.  His personnel records confirm that 
he worked with radar equipment during his active duty, and 
according to his Record of Exposure to Ionizing Radiation, he 
was exposed to 30 rem of ionizing radiation during his active 
military career.  However, as outlined above, the Chief 
Officer concluded that there was no medical nexus, as it was 
less likely than not that the veteran's in-service exposure 
to ionizing radiation resulted in the veteran's lung cancer.  
Thus, the claim of entitlement to service connection for the 
cause of the veteran's death as due to inservice radiation 
must be denied because the preponderance of the evidence is 
against the claim.  Moreover, the appellant does not contend, 
and evidence of record does not otherwise establish, that his 
terminal lung cancer was incurred as a result of any other 
incident of active service.  Indeed, the disease was not 
demonstrated until May 1997, nearly 30 years after the 
veteran's separation from service.  Further, there is no 
competent clinical opinion of record which relates the 
veteran's terminal lung cancer to active service.  In sum, 
the preponderance of the evidence is against the claim and 
thus service connection for the cause of death must be 
denied.  

As a final matter, the appellant submitted a list of Internet 
hyperlinks obtained when an internet search using the phrase 
"cancer in atomic veterans" was performed.  The list 
includes the title of 75 Internet websites discussing either 
veterans, cancer or radiation.  The Board notes that the 
Court has held that generic medical literature that does not 
apply medical principles regarding causation or etiology to 
the facts of an individual case does not provide competent 
evidence to establish the nexus element.  See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  The Board finds that the 
multiple references to different websites would not meet the 
standard set forth in Wallin because they do not delve into 
an association between the veteran's particular lung cancer 
and exposure to ionizing radiation.

Dependant's Educational Assistance (DEA) Benefits

The appellant claims entitlement to educational assistance 
benefits under Title 38, Chapter 35.  Under the law, the 
surviving spouse of a veteran has basic eligibility for 
benefits where the veteran was discharged from service under 
other than dishonorable conditions, and had a permanent total 
service-connected disability in existence at the date of the 
veteran's death; or where the veteran died as a result of a 
service-connected disability.  Here, the veteran did not have 
a permanent total service-connected disability at the time of 
his death, and, as decided above, the cause of the veteran's 
death has not been shown to be service-related.  The Board 
thus finds that the appellant has not met the criteria for 
eligibility for Dependents' Educational Assistance benefits.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death.  

Eligibility to Dependents' Educational Assistance under 38 
U.S.C. chapter 35 is denied.  


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


